MEMORANDUM **
California state prisoner Louis Michael Paluzzi appeals from the district court’s judgment dismissing his 28 U.S.C. § 2254 petition. We have jurisdiction pursuant to 28 U.S.C. § 2253. We review de novo a district court’s decision to dismiss a § 2254 petition on the ground of mootness. See Zegarra-Gomez v. INS, 314 F.3d 1124, 1126 (9th Cir.2003). We vacate the district court’s mootness decision, and remand.
The State contends that this court lacks jurisdiction because Paluzzi failed to obtain a Certificate of Appealability. This contention is unpersuasive. See Rosas v. Nielsen, 428 F.3d 1229, 1232 (9th Cir.2005) (per curiam).
Paluzzi challenges the California Board of Prison Terms’ (the “Board”) October 2000 decision to deny him parole. *242The district court erred in determining that the Board’s 2003 decision, which also denied Paluzzi parole, rendered Paluzzi’s habeas petition moot. Paluzzi’s challenges in his petition are not moot because they are capable of repetition, and yet evade review. See Hubbart v. Knapp, 379 F.3d 773, 777-78 (9th Cir.2004).
We do not address the State’s remaining contentions because the district court did not consider them in the first instance.
We vacate the district court’s judgment and remand to the district court for further consideration.
VACATED AND REMANDED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.